DETAILED ACTION
Claims 1 – 20 are pending in the present application. Of these, claims 9–10 and 12 are withdrawn. 
Claims 1, 3, 6–9, 13, 16, and 19–20 have been amended and claims 2, 4–5, 11–12, 14–15, and 17–18 remain original in the amendment filed on September 8th, 2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Response to Amendment
Applicant’s amendments to claims 1, 3, 6–9, 13, 16, and 19–20 filed on September 8th, 2021 are accepted because they add no new matter.
The Drawing objections are withdrawn in view of the claim amendments and accordingly the Drawings filed on October 1st, 2017 are accepted.
The rejections under 35 U.S.C. 101 and 35 U.S.C. 112(a) are maintained for the reasons provided under those sections below.
The objection to the Information Disclosure Statement is withdrawn and the references have been considered.
All of the former rejections under 35 U.S.C. 112(b) are withdrawn in view of the amendments, excepting those regarding the term “relatively” because it is still unclear what a relatively high or low work function may consist of, with no reference for comparison.
Response to Affidavit
The affidavit filed under 37 CFR 1.132 filed on August 2nd, 2021 is insufficient to s 1–8, 11, and 13–20 based upon 35 U.S.C. 101 and 35 U.S.C. 112(a) as set forth in the last Office action because:  it does not entirely address the possibility that the results might be caused from experimental errors or misinterpretations of experimental data. Because Applicant proposes a “cold fusion” system, or one where fusion may take place at thousands rather than the conventional hundreds of millions of degrees Celsius applied in the ongoing and universally recognized ITER experiment for producing fusion reactions, Applicant is required to show extensive proof of operability and repeatability. Otherwise, others seeking to reproduce Applicant’s invention would experience unnecessary hardship to recreate the conditions for fusion to occur. 
In addition, the affidavit does not show experimental results from all that is claimed, in particular, there is no discussion of a direct energy conversion assembly comprising an array of semiconductor PN junctions.
Since the affidavit filed on August 2nd, 2021 refers back to experiments performed over ten years prior in 2010 instead of data from 2017 when the application was filed, it is suggested to provide newly updated experimental data supporting and confirming the initial results, in addition to results pertaining to the direct energy conversion assembly, and to steps taken to exclude experimental error.
Response to Arguments
Applicant's arguments filed on September 8th, 2021 have been fully considered but they are unpersuasive.
Applicant states on pages 7–8 that the claims do not require that ‘production of energy’ be achieved. However, it is not just the production of energy but the assertion of cold fusion that is unpersuasive. Although the Office agrees that the disclosure is detailed enough for one to 
For example, were other wavelengths filtered in the photographic images for particles that should not have been created, and were those results negative such that only the excited helium wavelengths produced light? Was a non-hydrogen gas introduced in the same chamber to exclude foil damage effects and CR-39 traces produced simply from physical impact with the boron target?
Applicant then argues on pages 8–9 that the Federal Circuit has stated the claimed device must be totally incapable of achieving a useful result. However, a useful result is defined by Applicant’s stated intent. If Applicant intends for fusion to take place, then fusion must take place in order for a useful result to occur. The decision on whether or not fusion has taken place rests on Applicant’s demonstration of experimental results. Although Applicant has presented at least three different methods used to determine that fusion has taken place, the Office requests additional data on how other effects were excluded that might have mimicked the measurements indicating fusion.
Successively on page 11, Applicant refers to manuscripts, reports and declarations submitted by Applicant regarding “Electron Catalyzed Fusion” and CR-39 plastic detectors. However, these were not published in peer-reviewed journals and were only performed at Applicant’s laboratories. Peer review is needed in order to establish utility and to demonstrate reproducible results with the exclusion of other non-fusion possibilities. The lack of peer review is an additional reason for maintaining the 35 U.S.C 101 and 112(a) enablement rejections 
For these reasons, Applicant’s arguments are unpersuasive.
Information Disclosure Statement
The Information Disclosure Statement filed on March 19th, 2020 does not cite the 26 NPL references that Applicant has filed. Therefore they have not been reviewed. A replacement IDS needs to be filed including those citations.
Claim Objections
Claim 1 is objected to because it states “to create a ionized plasma”. The “a” should be “an”.
Claim 3 is objected to because it states “…charged particles impinge upon the working material…”- “the” is missing.
Claim 4 is objected to because it states “the group consisting of comprises noble gas, gel, …”. Some words have not been canceled.
Claim Interpretation
Claims The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a plasma creation device”, “a direct energy conversion assembly”, and “a rotation device” in claims 1-20. It may be noted that claim 2 resolves the interpretation for the direct energy conversion assembly, and claim 8 resolves the interpretation for the rotation device. However no other claims depend upon these claims, therefore all remaining claims are interpreted under 35 U.S.C. 112(f).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
This is a provisional nonstatutory double patenting rejection.

Claim 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/721930 (‘745) in view of Monkhorst (US 7,719,199). Claim 1 of ‘930 anticipates all limitations excepting the direct energy conversion assembly. Monkhorst teaches a direct energy conversion assembly (Figs. 19A-C; Col. 20 ll. 9-19, Col. 20 ll. 57-Col. 21 ll. 3: an inverse cyclotron converter (ICC420) converts energy directly from fusion). It would have been obvious to one of ordinary skill to combine the direct energy conversion assembly of Monkhorst with ‘745 for the purpose of utilizing the energy created from fusion.
Furthermore, claim 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/796573 (‘573). Claim 1 of ‘573 anticipates all limitations excepting the direct energy conversion assembly. Monkhorst teaches a direct energy conversion assembly (please refer to the discussion above).
Furthermore, claim 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/721931 (‘931). 

Claim Rejections - 35 USC § 101
Claims 1–8, 11, and 13–20 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a credible asserted utility or a well-established utility. The specification’s disclosed utility of energy production at [0077] is not credible because insufficient evidence has been provided showing net energy production and/or excluding other causes for the results, as explained in section 11 of the Non-final action mailed on March 8th, 2021. 
Claims 1–8, 11, and 13–20 are additionally rejected under 35 U.S.C. 112(a) because the claimed invention is not supported by either a credible asserted utility or a well-established utility for the reasons set forth above in the response to the affidavit. As a result, one skilled in the art would not know how to make or use the invention to produce energy output.
Claim Rejections - 35 USC § 112(a)
Claims 1–8, 11, and 13–20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Please refer to previous rejection in section 11 of the Non-final action. To summarize, the breadth of the claims encompasses net energy produced from fusion, the nature of the invention is not known in the art for producing net energy from fusion, the state of the prior art is such that it is not made or used by others, the level of ordinary skill in the art .
Claim Rejections - 35 USC § 112(b)
Claims 1–8, 11, and 13–20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the following intended use limitation:
“wherein the rotation device is configured to induce rotation of the ionized plasma comprising at least the first working material within the chamber such that fusion reactions between the first fusion reactant and the second fusion reactant take place”
It is unclear how much rotation is needed such that fusion reactions take place, therefore the metes and bounds of the claim are unclear. Please note a recitation of an intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2111- 2115. This interpretation will apply to the limitations of intended use recited above.
Claim 13 recites “”the chamber configured to provide for the fusion reaction of the first 
Claims 3–7, 16, and 19–20 are further rejected because they recite “a relatively low work function” and a “relatively high work function”. No reference has been provided for such a comparison, therefore the metes and bounds of the claim are indefinite. It is suggested to replace with “a work function equal to or lower than that of magnesium” or “a work function equal to or higher than that of gold” for example.
Claims 2-3 and 15–16 is further rejected because they recite “further comprising an array of semiconductor PN junctions” or “further comprising a working material disposed between a first electrode having a relatively low work function and a second electrode having a relatively high work function“ without associating them with the “direct energy conversion assembly” of claims 1 and 13, respectively. Note that the direct energy conversion assembly device is not the same as the direct energy conversion assembly. According to the specification, the array of PN junctions is an embodiment of the direct energy conversion assembly, therefore it is not understood what the direct energy conversion assembly may be if it is not comprising the array of PN junctions. It is suggested to state “wherein the direct energy conversion assembly further comprises an array of semiconductor PN junctions …”. Claims dependent upon claims 2–3 and 15–16 are rejected for their dependency on claims 1 and 13, respectively.
Claim 3 is rejected because it recites a working material disposed between a first electrode and a second electrode, that appears to have a relationship with the array of semiconductor PN junctions of claim 2, yet it does not depend upon claim 2. It is believed that 
Claim 17 is rejected because it recites “wherein the working material comprises materials selected from …” however claim 13 upon which claim 17 depends does not recite “a working material”. It is believed that claim 17 was meant to depend upon claim 16.
Claim 13 is further rejected because it refers to “the chamber” twice in section (f) but no chamber has previously been defined. There is insufficient antecedence for this term. It is believed that “the chamber” should be replaced with “the rotation cavity”. 
Claim 13 is further rejected because section (b) refers to “an inner surface” when “an inner surface” was already defined in section (a). There is insufficient antecedence for this term. It is suggested to use the term “inner housing surface” in section (b) instead.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Claims 1, 8, and 13 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being  by Hendrik Monkhorst et al (US 7,719,199), hereinafter called “Monkhorst”.
Regarding claim 1, Monkhorst discloses a direct energy conversion assembly device (300) for inducing and controlling nuclear fusion reactions comprising: (note the figures cited are different descriptions of a same embodiment)
a chamber operatively coupled to a rotation device (Figs 1-4, 25: containment system 300 comprises chamber 305 and a rotation device consisting of outer coils 325 that are stated to cause rotation of the plasma); 
the chamber being configured to introduce a first working material  into the chamber, wherein the first working material comprises a first fusion reactant, the chamber being further configured to introduce a second working material into the chamber, wherein the second working material comprises a second fusion reactant (Fig. 26; Col. 7 ll. 12-33, Col. 8 ll. 49-64: the chamber is configured with injector ports 340 to introduce first and second working materials in the form of ion beams 335/350 shown in Figs. 14-15. The first material may correspond to protons, the second material may correspond to boron-11, both cited in Fig. 26) 
a plasma creation device operatively coupled to the chamber (Figs. 14-15; Col. 8 ll. 49-64: plasma sources 345), and configured to induce ionization of at least the first working material to create a ionized plasma (Col. 16 ll. 58-64); 
a direct energy conversion assembly configured to extract energy from charged particles produced in the fusion reactions and convert the energy to electrical current (Figs. 19A-C; Col. 20 ll. 9-19, Col. 20 ll. 57-Col. 21 ll. 3: an inverse cyclotron converter (ICC420) converts energy directly from fusion);
where the rotation device is configured to induce rotation of the ionized plasma comprising at least the first working material within the chamber such that fusion reactions 
Regarding claim 8, Monkhorst teaches the direct energy conversion assembly device of claim 1, wherein the rotation device comprises: a magnetic generating device  (magnetic coils 325) configured to create a magnetic field extending through the chamber (Fig. 6A shows the magnetic field, Fig. 7A shows the electric field); and an electric generating device configured to create an electric field extending through the chamber in a direction substantially perpendicular to the magnetic field such that ions in the weakly ionized plasma are induced to move at least initially along the electric field and to experience a Lorentz force due to the magnetic field (Col. 10 ll. 33-44 and Figs. 9A,9B depict the Lorentz force 152 from the magnetic field 150 and the direction of the electric field 148) ).
Regarding claim 13, Monkhorst teaches Monkhorst discloses: A system (300) for the controlled fusion reaction of materials comprising: (note the figures cited are different descriptions of a same embodiment)
a. a first housing (Figs 1-4, 25: containment system 300 and outer coils 325 are shown enclosed in Fig. 25 by an outer first housing) comprising an inner surface and an outer surface, the inner surface defining a cavity (a cavity or empty space lies within the coils 325); 

c. a first material (Col. 7 ll. 12-33: injector ports 340 inject first material in the form of ion beams 350. They may be protons cited in Fig. 26) for forming a ionized plasma located within the rotation cavity; 
d. a second material (Col. 7 ll. 12-33: another one of injector ports 340 injects a second material such as boron-11, cited in Fig. 26) associated with the rotation cavity; 
e. a plasma creation device (Col. 8 ll. 49-64: plasma sources 345), the plasma creation device operably associated with the first material (injector ports 340 and accelerators inject plasmas ion beams 350 of hydrogen or boron-11), whereby the plasma creation device is capable of ionizing a component of the first material and thereby creating a plasma (Col. 16 ll. 58-64); 
f. a rotation inducing assembly (Col. 8 ll. 49-64: mirror coils 330 along with central magnets 325 induce rotation by the Lorentz force), operably associated with the plasma creation device, the first housing, and the chamber; whereby the rotation inducing assembly is capable of causing the plasma to rotate in the chamber (Figs. 4,12A-12B, 16, 17; Col. 17 ll. 10-17: the annular plasma layer 106 rotates around the principle axis 315 at a given radius, in the ions diamagnetic direction 102. The magnets and mirror coils are capable of causing the plasma to rotate at high speed depending on their strength and configuration); 
g. the chamber configured to provide for the fusion reaction of the first material and the second material during the high speed rotation of the plasma (Abstract; Col. 19 ll. 26-53: fusion products are produced in chamber 310 as the plasma rotates with electrons and ions rotating in opposite directions. This provides the conditions to provide for fusion.); and
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2–3, 6–7, 15–16, and 19–20 are rejected under 35 U.S.C. 103 as being unpatentable over Monkhorst in view of Andreas Fenner et al, USPGPUB 20210210246 A1 (hereinafter “Fenner”).		
Regarding claims 2 and 15, Monkhorst discloses the direct energy conversion assembly device of claim 1, but although disclosing a direct energy converter, fails to disclose an array of semiconductor PN junctions.
Fenner teaches a direct energy conversion assembly that instead of being an inverse 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the direct energy converter of Fenner for the inverse cyclotron converter of Monkhorst. Combining the placement next to the chamber of Monkhorst with the known direct energy converter technique taught by Fenner would have reasonably resulted in the energy from charged particles produced in fusion reactions directly generating a current. Moreover Monkhorst’s fusion products are stated to be high energy ions that pull out energetic electrons from the plasma (Monkhorst Col. 19 ll. 26-54) and Fenner’s device produces electron-hole pairs from the impact of high energy ions into electrical energy (Fenner para. 41,45).
Regarding claim 3 and 16, Monkhorst discloses the direct energy conversion assembly device of claim 1, however fails to disclose working materials. Fenner discloses a direct energy conversion assembly comprising a working material disposed between a first electrode having a relatively low work function and a second electrode having a relatively high work function (Fenner Fig. 1B: charge carrier separator layer 40 is disposed between  collector 30 and counter electrode 70), wherein the working material is located adjacent to the chamber such that charged particles impinge upon working material, creating electron-hole pairs, and thereby inducing an electrical current from the first and second electrodes (Fenner Fig. 1B; para. 45: The charge 
It would have been obvious to one of ordinary skill in the art to apply the known technique of the working materials and electrodes of the PN junction of Fenner to the direct energy conversion assembly of Monkhorst. A relatively low work function at the collector would form the best ohmic contact for the n-type electron transport semiconductor layer 30, whereas a relatively high work function at the counter electrode would have produced the best ohmic contact for the p-type hole transport semiconductor layer 50, thereby producing the maximum amount of current and electricity generation. 

Regarding claims 6–7 and 19–20, Monkhorst modified by Fenner teaches the direct energy conversion device of claim 3 or 17 respectively, where the first electrode having a relatively low work function is made from magnesium (Fenner: It would have been obvious to one of ordinary skill to choose a material such as magnesium that has a low work function because this with enable the collector to collect more electrons - please refer to the discussion of claim 3. Choosing the specific material is a matter of routine optimization), where the second electrode having a relatively high work function is made from gold (Fenner para. 42-43: please refer to the discussion of claim 3).
Regarding claims 15-16, Monkhorst discloses the system of claim 13, but fails to .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Monkhorst in view of William Fink, US 3338789 A (hereinafter “Fink”).
Regarding claim 11, Monkhorst discloses the direct energy conversion assembly device of claim 1, however Monkhorst fails to teach specifics of the plasma creation device.
Fink Fig. 1 and Col. 2 ll. 5-14 teaches a plasma creation device comprising a first electrode 26 operatively associated with the first working material 46; a second electrode 28 operatively associated with the first working material (a fusionable gas is introduced through orifice 29); a power source configured to apply a voltage between the first and second electrodes sufficient to cause a portion of the first working material to ionize (Fig. 6: high voltage units 632/634).
It would have been obvious to one of ordinary skill to substitute the plasma creation device taught by Fink for that of Monkhorst. Fink teaches an efficient method for generating a plasma beam of ions that could be used in a fusion chamber.

Prior Art
The following Prior Arts made of record that were not relied upon for rejection purpose in this Action were in combination considered to be pertinent to the applicant's disclosure such that one of ordinary skill in the art would modify them to arrive at the claimed invention.
Vadhavkar could have been used in the place of Fenner to teach the array of semiconductor p-n junctions of claims 2–3. The remaining cited prior arts teach rotating fusion devices with 

Conclusion
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack W. Keith can be reached on 571-272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-4869.

Interviews
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Application Status
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/DARLENE M RITCHIE/
Primary Examiner, Art Unit 3646